Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Remarks filed 2/10/2021 have been considered by the Examiner.
Claims 1, 3-6, 9-11, and 16 are amended. Claims 7-8 are canceled. Claims 21-22 are newly added. Claims 1-6 and 9-22 are pending in the present application and an action on the merits follows.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 9-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent claims 1, 11, and 16 describe the abstract idea of receiving and processing, estimating injury severity, improving an algorithm, and receiving the algorithm. Specifically, claims 1 recites:
“receiving data corresponding to a vehicle and one or more occupants upon occurrence of an event with the vehicl
estimating, an occupant injury severity from the data through use of an injury severity algorithm that accounts for an estimated age and gender of the occupants; 
examining parameters that form the injury severity algorithm to determine one or more points of deviation in a formula used by the injury severity algorithm to estimate the occupant injury severity based on an actual occupant injury severity determined at the provider computing device and constructing a modified injury severity algorithm that minimizes the one or more points of deviations; 
receiving, the modified injury severity algorithm; 
and determining, a subsequent injury severity using the modified injury severity algorithm.”
Claim 11 recites:
“receiving data corresponding to sensed properties of the vehicle and one or more occupants; 
estimating an occupant injury severity from the data through use of an injury severity4Application Serial No.: 16/193,624 Docket No.: 22562-2692 / 2018-360algorithm that accounts for an estimated age and gender of the one or more occupants; 
examines parameters that form the injury severity algorithm to determine one or more points of deviation in a formula used by the injury severity algorithm to estimate the occupant injury severity based on an actual occupant injury severity determined at the provider computing device and constructs a modified injury severity algorithm that minimizes the one or more points of deviations, and 
receives the modified injury severity algorithm and determines a subsequent injury severity using the modified injury severity algorithm.”
Claim 16 recites: 
“receive non-private data corresponding to a crash event; 
determine one or more points of deviation in a formula used by the injury severity algorithm to estimate the occupant injury severity based on an actual occupant injury severity determined at a provider computing device; and 
construct a modified injury severity algorithm that minimizes the one or more points of deviations to thereby improve subsequent estimated injury severity determinations; and 
determines a subsequent injury severity using the modified injury severity algorithm, the subsequent injury severity accounting for an estimated age and gender of one or more vehicle occupants.”
	The steps of receiving, estimating, examining, determining, and constructing describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to receive and process data, modify an algorithm, and determine an injury severity. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
claim 1 recites:
“at a first server from a local component
by the first server,
transmitting the data and the estimated occupant injury severity to a provider computing device and a second server, the second server
at the first server,
from the second server
by the first server,”
Claim 11 recites:
“a vehicle including a local component and one or more sensors positioned on the vehicle and communicatively coupled to the local component, the one or more sensors 
a first server communicatively coupled to the local component of the vehicle such that the local component transmits the data to the first server, the first server
and a second server communicatively coupled to the first server such that the first server transmits the data and the estimated occupant injury severity to the second server; 
wherein the second server 
wherein the first server”
Claim 16 recites:
“a processor; and 
a computer-readable medium including one or more programming instructions that, when executed by the processor, cause the processor to: 
transmit the modified injury severity algorithm to a device that”
The limitations relating to transmitting data simply introduce insignificant extra-solution activity (i.e. pre-solution and/or post-solution activities such as mere data gathering, selecting a “generally link” the abstract idea to a field of use or technological environment in which the judicial exception may be applied. The processors, computer-readable media, servers, and computing devices are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Spec P 15-26, 30, 40-44] such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
               The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Transmitting data has been recognized by the courts as well-understood, routine, and conventional functions. See MPEP 2106.05(d)(II). The use of vehicles and vehicle sensors is well-known within the art. Specifically, vehicles and vehicle sensors are well-known as demonstrated by Burge (US Patent Application Publication No. 20020103622) such as in P 131 and Nave (US Patent No. 10106156) such as in the abstract. As such, the recitation of vehicles and vehicle sensors in the present claims amounts to no more than appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Additionally, the processors, computer-readable media, servers, and computing devices are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 
	Dependent claims 5-6, 12, 14-15, 17, and 21-22 further describe the abstract idea of their corresponding parent claims, while also reciting new additional elements. These additional elements and their respective claims are as follows: 
Claim 5 recites “transmitting the private information and the non-private information.”
	Claim 6 recites “transmitting only the non-private information such that the first server computing device redacts the private information from the data transmitted to the second server computing device.” 
	Claim 12 recites “provider computing device communicatively coupled to the first server computing device such that the first server computing device transmits the data and the estimated occupant injury severity to the provider computing device”
	Claim 14 recites “the first server computing device transmits the private information and non-private information to the provider computing device”
	Claim 15 recites “wherein the first server computing device transmits only the non-private information to the second sever computing device.”
	Claim 17 recites “wherein the non-private data corresponding to the crash event are detected by a plurality of sensors positioned along a vehicle involved in the crash event”
	Claims 21 and 22 recite “wherein the estimated age and gender of the occupants is derived from one or more of data collected by an image sensor positioned within the vehicle, data collected from a microphone within the vehicle and processed by voice recognition software, and data received via a user interface at the local component.”
The limitations relating to transmitting simply introduce insignificant extra-solution activity (i.e. pre-solution and/or post-solution activities such as mere data gathering, selecting a particular data “generally link” the abstract idea to a field of use or technological environment in which the judicial exception may be applied. Receiving and transmitting data has been recognized by the courts as well-understood, routine, and conventional functions. See MPEP 2106.05(d)(II). Accordingly, these additional elements do not integrate the abstract idea into a practical application, nor do they recite “significantly more” than the judicial exception. The use of vehicles and vehicle sensors is well-known within the art. See references above. As such, the recitation of vehicles and vehicle sensors in the present claims amounts to no more than appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Thus, the above-mentioned additional elements do not incorporate the abstract idea into practical application, nor do they provide “significantly more.”
Dependent claims 2-4, 9-10, 13, and 18-20 do not add “significantly more” to the eligibility of each corresponding parent claim and simply recite a more complex abstraction executed on a generic computer.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, nor do they incorporate the abstract idea into practical application. Therefore, the analysis above applies for claims 2-4, 9-10, 13, and 18-20 as well.  	
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
Accordingly, claims 1-6 and 9-22 are directed to an abstract idea without significantly more. Therefore claims 1-6 and 9-22 are rejected under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 9-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Burge (U.S. Patent Application Publication No. 20020103622) in view of Nave (U.S. Patent No. 10106156) and Breed (U.S. Patent Application Publication No. 20050131607).
Regarding claim 1, Burge teaches a method comprising: 
receiving data corresponding to a vehicle and one or more occupants at a first server from a local component upon occurrence of an event with the vehicle [P 100-103, 192-195, 249, Figs. 1 & 5] ; 
estimating, by the first server, an occupant injury severity from the data through use of an injury severity algorithm that accounts for an estimated age and gender of the occupants [P 103, 249, 253-256] (Burge teaches that the crash data analysis system 500, which is interpreted as the first server computing device, analyzes data from the on-board sensors to determine an injury severity for occupants; Burge also teaches that this analysis is performed via probability-based algorithms, which are interpreted as the injury severity algorithm; Burge also teaches in P 253 that the analysis takes into consideration occupant age and gender); 
transmitting the data and the estimated occupant injury severity to a provider computing device and a second server [P 195-213, 258] (Burge teaches that the data and analysis results are communicated to a crash data presentation system 510, which is interpreted as a second server, as well as to data users 150 via access devices 520, 530, 540, any of which are interpreted as a provider computing device),  
Burge may not explicitly teach:
receiving, at the first server, the modified injury severity algorithm from the second server; and 
determining, by the first server, a subsequent injury severity using the modified injury severity algorithm.
However, Nave teaches:
receiving, at the first server, the modified injury severity algorithm from the second server [Col 16 L 44- Col 17 L 13, Col 19 L 25-42] (Nave teaches a server, which is interpreted as corresponding to the first server computing device taught above, receiving a modified accident model, which is interpreted as ; and 
determining, by the first server, a subsequent injury severity using the modified injury severity algorithm [Col 37 L 3-40] (Nave teaches using machine learning to apply updated models to subsequent events by receiving data input corresponding to a subsequent vehicle event).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Systems and methods for reconstruction of a vehicular crash as taught by Nave with the Decision-aid system based on wirelessly-transmitted vehicle crash sensor information taught by Burge with the motivation of improving the accuracy of models [Nave, Col 12 L 26-31].
Burge and Nave may not explicitly teach:
the second server examining parameters that form the injury severity algorithm to determine one or more points of deviation in a formula used by the injury severity algorithm to estimate the occupant injury severity based on an actual occupant injury severity determined at the provider computing device and constructing a modified injury severity algorithm that minimizes the one or more points of deviations; 
However, Breed teaches:
the second server examining parameters that form the injury severity algorithm to determine one or more points of deviation in a formula used by the injury severity algorithm to estimate the occupant injury severity based on an actual occupant injury severity determined at the provider computing device and constructing a modified injury severity algorithm that minimizes the one or more points of deviations [P 74, 702, 790-791] (Breed teaches utilizing machine learning techniques to train and update algorithms and models, these techniques including Kalman filter algorithms, which one of ; 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Breed with teaching of Burge and Nave since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the machine learning techniques of the secondary reference (Breed) for the machine learning techniques of the primary references (Burge and Nave). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 2, Burge, Nave, and Breed teach the method of claim 1, wherein the event is a crash involving the vehicle and the data comprises crash data that includes private information and non-private information relating to the vehicle at a time of the crash [P 245] (Burge teaches that the crash event data includes data requiring multiple security levels; the base security level does not requires credentials and is interpreted as non-private data; the enhanced security level requires credentials to protect the privacy of individual records from public disclosure, and thus is interpreted as private data).  
Regarding claim 3, Burge, Nave, and Breed teach the method of claim 2, further comprising:  3122562-2692 / 2018-360 
analyzing, at the first sever, the non-private information of the crash data measured by at least one sensor positioned on the vehicle [abstract] (Burge teaches analyzing vehicle sensor data).  
Regarding claim 5, Burge, Nave, and Breed teach the method of claim 2, wherein transmitting, by the first server, the data to the provider computing device comprises: 
transmitting the private information and the non-private information [P 195-196, 245] (Burge teaches transmitting crash data, and that the data includes private and non-private information).  
Regarding claim 6, Burge, Nave, and Breed teach the method of claim 2, wherein transmitting, by the first server, the data to the second server computing device comprises: 
transmitting only the non-private information such that the first server computing device redacts the private information from the data transmitted to the second server computing device [P 246] (Burge teaches that data displayed to users partially or completely conceals personal information from disclosure).  
Regarding claim 9, Burge, Nave, and Breed teach the method of claim 1, further comprising: 
updating, at the first server, the injury severity algorithm with the modified injury severity algorithm such that the injury severity algorithm is replaced with the modified injury severity algorithm [Col 16 L 44- Col 17 L 13, Col 19 L 25-42] (Nave teaches updating the scenario model, which is interpreted as replacing the injury algorithm).  
Obviousness for combining the teachings of Burge, Nave, and Breed is discussed above for claim 1 and is incorporated herein.
Regarding claim 10, Burge, Nave, and Breed teach the method of claim 1, further comprising: 
receiving data corresponding to a subsequent vehicle at the first server from a local component of the subsequent vehicle upon occurrence of a subsequent event in the subsequent vehicle [Col 37 L 3-40] (Nave teaches using machine learning to apply updated models to subsequent events by receiving data input corresponding to a subsequent vehicle event); and 
processing, by the first server, the data through the modified injury severity algorithm to estimate an occupant injury severity [Col 37 L 3-40] (Nave teaches using machine learning to apply updated models to subsequent events).  

	Regarding claim 11, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.  See Burge P 100-103 & 194-195 which teaches an on-board vehicle sensor system 80 for collecting data regarding a vehicle collision and occupants.
Regarding claim 12, the claim is analogous to claim 1 (specifically the transmitting limitation), and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 
Regarding claim 13, Burge, Nave, and Breed teach the injury determination system of claim 12, wherein the provider computing device determines the actual occupant injury severity.  
However, Nave teaches the injury determination system of claim 12, wherein the provider computing device determines the actual occupant injury severity [Col 15 L 63- Col 16 L 3, Col 16 L 44- Col 17 L 13, Col 19 L 25-42] (Nave teaches receiving a modified accident model from a user device and that the user device may be that of an emergency responder, and thus the user device is interpreted as the provider computing device taught above).  
Obviousness for combining the teachings of Burge, Nave, and Breed is discussed above for claim 1 and is incorporated herein.
Regarding claim 14, the claim is analogous to claims 2 and 5, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claims 2 and 5. 
Regarding claim 15, the claim is analogous to claim 6, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6. 
Regarding claim 16, the claim is analogous to claims 1 and 6, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claims 1 and 6. 
Regarding claim 17, Burge, Nave, and Breed teach the computing device of claim 16, wherein the non-private data corresponding to the crash event are detected by a plurality of sensors positioned along a vehicle involved in the crash event [abstract] (Burge teaches analyzing vehicle sensor data).  
Regarding claim 19, Burge, Nave, and Breed teach the computing device of claim 16, wherein the computing device does not receive private data corresponding to the crash event from the server computing device or the provider computing device [P 246] (Burge teaches that data displayed does not include personal information from disclosure).  
Regarding claim 20, the claim is analogous to claim 5, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5. 
Regarding claim 21, Burge, Nave, and Breed teach the method of claim 1, wherein the estimated age and gender of the occupants is derived from one or more of data collected by an image sensor positioned within the vehicle, data collected from a microphone within the vehicle and processed by voice recognition software, and data received via a user interface at the local component [P 286, 291] (Burge teaches that occupant information, such as age or gender, may be manually input via an input screen, which is interpreted as a user interface).  
Regarding claim 22, the claim is analogous to claim 21, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 21. 

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burge (U.S. Patent Application Publication No. 20020103622), Nave (U.S. Patent No. 10106156), and Breed (U.S. Patent Application Publication No. 20050131607) as applied to claim 1 above, and further in view of Ricci (U.S. Patent Application Publication No. 20160249853).
Regarding claim 4, Burge, Nave, and Breed teach the method of claim 3, wherein analyzing the non-private information measured by the at least one sensor positioned on the vehicle comprises: 
evaluating, at the first server, a speed of the vehicle during the event [P 102,131, 164] (Burge teaches analyzing sensor data and that the sensors include those measuring vehicle speeds); 
evaluating, at the first server, a force impact endured by a body of the vehicle during the event [Abstract, Col 11 L 12-26] (Nave teaches analyzing sensor data and that the sensors include those measuring forces experienced during the impact); 
evaluating, at the first server, a weight of each seat within the vehicle during the event to determine a number of occupants within the vehicle [P 102, 131, 153-154] (Burge teaches analyzing sensor data and that the sensors include those measuring occupant weight and presence); 
evaluating, at the first server, a deployment of an airbag of the vehicle during the event [P 102, 131, 146-148] (Burge teaches analyzing sensor data and that the sensors include those measuring air bag status and inflation time); 
evaluating, at the first server, a GPS location of the vehicle during the event [P 188, 278] (Burge teaches using a GPS receiver to determine a location of a crash event).  
Obviousness for combining the teachings of Burge, Nave, and Breed is discussed above for claim 1 and is incorporated herein.
Burge and Nave may not explicitly teach:
evaluating, at the first server, an activation of a seatbelt pretensioner of the vehicle during the event; and 
However, Ricci teaches:
evaluating, at the first server, an activation of a seatbelt pretensioner of the vehicle during the event [P 486, 502] (Ricci teaches determining a state of vehicle safety restraints, including seatbelts, including retraction, which is interpreted as evaluating activation of seatbelt pretensioners); and 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the noted features of Ricci with the teachings of Burge, Nave, and 
Regarding claim 18, Burge, Nave, and Breed teach the computing device of claim 17, wherein the non-private data detected by the plurality of sensors comprises: 
a speed of the vehicle during the event [P 102,131, 164] (Burge teaches analyzing sensor data and that the sensors include those measuring vehicle speeds); 
a force impact endured by a body of the vehicle during the event [Abstract, Col 11 L 12-26] (Nave teaches analyzing sensor data and that the sensors include those measuring forces experienced during the impact); 
a weight of each seat within the vehicle during the event, to determine a number of occupants within the vehicle [P 102, 131, 153-154] (Burge teaches analyzing sensor data and that the sensors include those measuring occupant weight and presence); 
an activation of an airbag of the vehicle during the event [P 102, 131, 146-148] (Burge teaches analyzing sensor data and that the sensors include those measuring air bag status and inflation time); 
a GPS location of the vehicle during the event [P 188, 278] (Burge teaches using a GPS receiver to determine a location of a crash event).  
Obviousness for combining the teachings of Burge, Nave, and Breed is discussed above for claim 16 and is incorporated herein.  
Burge, Nave, and Breed may not explicitly teach:
an activation of a seatbelt pretensioner of the vehicle during the event; and 
	However, Ricci teaches:
an activation of a seatbelt pretensioner of the vehicle during the event [P 486, 502] (Ricci teaches determining a state of vehicle safety restraints, including seatbelts, including retraction, which is interpreted as evaluating activation of seatbelt pretensioners); and 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the noted features of Ricci with the teachings of Burge, Nave, and Breed since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Ricci, Burge, Breed or Nave. Determination of seatbelt pretensioner information (as taught by Ricci) does not change or affect the injury severity prediction system of Burge and Nave. The injury severity prediction would be performed the same way even with the addition of seatbelt pretensioner information. Since the functionalities of the elements in Burge, Nave, Breed, and Ricci do not interfere with each other, the results of the combination would be predictable.


Response to Arguments
	Applicant’s Remarks filed 2/10/2021 have been fully considered by the Examiner. Arguments will be responded to herein below in the order in which they appear in the Remarks filed 2/10/2021.

35 USC 101 Arguments
1.	Regarding Applicant’s remarks that the present claims do not recite an abstract idea because various claim limitations cannot be practically performed in the human mind [Applicant Remarks Pg. 10-11], Examiner first respectfully submits that no limitations were interpreted as falling into the “Mental Processes” grouping of abstract ideas. Rather, limitations reciting receiving, estimating, examining, determining, and constructing describe actions and concepts that fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Thus, whether any particular action can be performed in the human mind is not relevant to the current rejection.	
	Further, regarding Applicant’s remarks about limitations reciting the construction of algorithms, Examiner respectfully submits that algorithms are a series of instructional steps typically relating to a mathematical problem. As discussed in the 35 USC 101 rejection above and that of previous correspondences, the above-mentioned limitations are interpreted as managing personal behavior or relationships or interactions (including social activities, teaching, and following rules or instructions). Thus, Examiner respectfully submits that limitations relating to algorithms in the present claims fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Thus, it is maintained that the claims recite an abstract idea.
2.	Regarding Applicant’s remarks that the present claims are similar to those of Example 41 and thus incorporate the abstract idea into practical application [Applicant Remarks Pg. 10], Examiner 
	Additionally, regarding Applicant’s remarks that “a combination of additional elements such as receiving and transmitting data between computing devices integrates the exception into practical application” [Applicant Remarks Pg. 10], Examiner respectfully submits that the mere recitation of receiving and transmitting does not incorporate the abstract idea into practical application. Rather, it is the combination of all additional elements that recite a practical application that secures private network communications, so that a ciphertext word signal can be transmitted between computers of people who do not know each other or who have not shared a private key between them in advance of the message being transmitted, where the security of the cipher relies on the difficulty of factoring large integers by computers. The recitation of data transmission in the present claims does not accomplish similar things. Rather, data transmission, as recited in the present claims, simply introduces insignificant extra-solution activity to the claim language.
3.	Regarding Applicant’s remarks that the present claims are similar to those of Example 42 and thus incorporate the abstract idea into practical application [Applicant Remarks Pg. 10], Examiner respectfully disagrees. Firstly, the claims of Example 42 are directed to transmission of notifications when medical records are updated. This is not the same or similar to the present claims.  
Further, the claim of Example 42 incorporate the abstract idea into practical Application because the combination of additional elements recites a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.  Again, this is not similar to anything recited in the present claims. Regarding Applicant’s remarks that the present claims “improve accuracy of the system’s ability to determine an injury based on data that is received from a vehicle at the time of an accident” [Applicant Remarks Pg. 10-11], Examiner respectfully submits that this is not an improvement 
It is for at least the reasons discussed above that the claims remain rejected under 35 USC 101.

35 USC 103 Remarks
4.	Regarding Applicant’s remarks that the previously cited references do not teach the presently amended claims, specifically “an injury severity algorithm that accounts for an estimated age and gender of the occupants” [Applicant Remarks Pg. 11-12], Examiner respectfully disagrees. First, in light of the present amendments, the independent claims are now rejected under 35 USC 103 over Burge in view of Nave and Breed. Additionally, Examiner relies on Burge P 253 to teach the above-mentioned limitation because Burge teaches that the injury analysis takes into consideration an occupant’s age and gender. Thus, Examiner respectfully submits that the combination of Burge, Nave, and Breed teaches the entirety of the independent claims.
	It is for at least the reasons discussed above that the claims remain rejected under 35 USC 103.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Surendran (U.S. Patent Application Publication No. 20190370576), Christensen (U.S. Patent No. 9457754), Matus (U.S. Patent Application Publication No. 20180164825)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/R.F.D./Examiner, Art Unit 3626                   

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626